ORDER
Christine Freeman was suspended from the practice of law in the Commonwealth effective February 18, 1988, for nonpayment of dues. Pursuant to SCR 3.510, Freeman has requested reinstatement of membership to the Kentucky Bar Association. Freeman has completed all requirements for reinstatement, including payment of dues pursuant to SCR 3.500 as well as completion of all required CLE hours pursuant to SCR 3.675.
The Kentucky Bar Association Board of Governors has reviewed the application and has voted unanimously to recommend restoration of Freeman to the practice of law in the Commonwealth. Finding the application complete and the recommendation appropriate, it is hereby ordered that Christine Freeman be reinstated to full membership in the Kentucky Bar Association.
Robert F. Stephens
ROBERT F. STEPHENS, Chief Justice